Citation Nr: 1218981	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-47 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis, thoracolumbar spine.  

4.  Entitlement to an initial compensable disability rating for right shoulder tendinitis.

5.  Entitlement to service connection for a sinus disability.  

6.  Entitlement to service connection for headaches to include as due to microwave radiation.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to December 2006, served on active duty for training (ACDUTRA) from October 2007 to January 2008 and served on active duty from January 2008 to January 2009.  The Veteran also served with the Arkansas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record reveals that the Veteran requested a local hearing before a Decision Review Officer (DRO).  See VA Form 9.  The Veteran was notified of the hearing and it was scheduled for January 28, 2010.  In a January 27, 2010 statement, the Veteran's representative requested that the hearing be rescheduled.  The Veteran was sent another letter dated on January 27, 2010 and the hearing was scheduled on February 23, 2010.  The Veteran did not show for the hearing and has not provided good cause for failing to appear.  He has not requested that the hearing be rescheduled.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

The issues of entitlement to an initial disability rating in excess of 10 percent for right shoulder tendinitis, service connection for a sinus disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee patellofemoral syndrome manifests in complaints of pain and locking, and objective evidence of painful motion, flexion at its worst to 126 degrees, extension to 0 degrees, and no clinical findings of instability or subluxation.  

2.  The Veteran's right knee patellofemoral syndrome manifests in complaints of pain and locking, and objective evidence of painful motion, flexion at its worst to 120 degrees, extension to 0 degrees, and no clinical findings of instability or subluxation.  

3.  The Veteran's degenerative arthritis of the thoracolumbar spine does not manifest in flexion less than 60 degrees, combined range of motion of 120 degrees or less, or findings of an abnormal gait or abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  Resolving all doubt in the Veteran's favor, headaches have been etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  The criteria for entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for the service-connected degenerative arthritis, thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

4.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to a claim for service connection, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the appellant then files an notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

VA has also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence needed to substantiate the claims, including VA treatment records, service treatment records, and personnel records.  In addition, the Veteran was afforded a QTC examination in March 2009 with respect to his service-connected disabilities.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the QTC examination obtained in this case is adequate.  The examiner performed a physical examination of the Veteran, considered the Veteran's statements, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Left Knee Patellofemoral Syndrome

The Veteran is currently assigned an initial disability rating of 10 percent under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion 'inhibited by pain.' Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected left knee patellofemoral syndrome does not warrant an initial disability rating in excess of 10 percent.

The February 2009 VA treatment record shows that the Veteran reported locking of his right knee with pain in the lateral knee.  As for the left knee, the Veteran stated that he has pain after walking and constant aching in his knee that is in the lateral knee and also around the medial femoral condyle.  He denied any popping, catching, or locking.  Objectively, the Veteran had full range of motion of both knees.  There was no instability of either knee with valgus or varus stress and he had negative anterior and posterior drawers and negative Lachman's.  The Veteran complained of pain with palpation of both medial and lateral joint lines bilaterally.  The McMurray's of the left knee elicited a popping in the lateral knee which was both palpable and audible when the lateral compartment is loaded.  There was no crepitus with either patella and he had negative apprehension signs.  

The Veteran was afforded a QTC examination in March 2009.  The Veteran reported pain in the knees, bilaterally which occurs constantly.  The pain was localized, aching, and sharp.  From 1 to 10 (10 being the worst pain), the pain level was at an 8.  The pain can be elicited by physical activity.  The pain occurs spontaneously and is relieved by rest and by Replenix and Piroxicam.  At the time of pain, he can function with medication.  He reported symptoms of giving way, locking, and dislocation.  He did not have weakness, stiffness, swelling, heat, redness, lack of endurance, and fatigability.  The Veteran described additional symptoms of pain, giving way, locking, and dislocation of the knees.  The Veteran reported functional impairment of difficulty walking, bending, and twisting due to pain, giving way, locking and dislocation in the knees.  The Veteran's left knee exhibited flexion to 126 degrees with pain beginning at 126 degrees and extension to 0 degrees.  On the left, the joint function was additionally limited by pain.  After repetitive use, the knee was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  The left knee x-ray findings were within normal limits.  It was noted that the objective factor was decreased range of motion.  

The VA treatment records include complaints of painful motion of the left knee.  

Under Diagnostic Code 5260, a 20 percent disability rating is warranted for flexion limited to 30 degrees.  However, as noted above, the Veteran, at worst, has demonstrated flexion limited to 126 degrees, which does not even meet the criteria for a compensable rating under Diagnostic Code 5260.  Therefore, a higher disability rating is not warranted under Diagnostic Code 5260.  In addition, there is no evidence that the Veteran's extension is limited to 10 degrees so as to warrant a compensable disability rating under Diagnostic Code 5261.  As a result, the Veteran does not meet the criteria for a higher disability rating under Diagnostic Code 5260 or a separate disability rating under Diagnostic Code 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, it appears that the RO has considered functional loss and pain in rating the Veteran's left knee disability as 10 percent disabling as the Veteran does not meet the flexion measurements to warrant a noncompensable disability rating.  As noted above, the Veteran has, at worst, been limited to 126 degrees of flexion.  As the Veteran does not even meet the rating criteria for a non-compensable disability rating (flexion limited to 60 degrees), the Board finds that the currently assigned initial disability rating of 10 percent accounts for any additional increased pain.  Furthermore, the QTC examiner explained that the left knee was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In fact, the Veteran did not even report fatigue, weakness, lack of endurance or incoordination.  Consequently, the Board finds that the Veteran is not entitled to a higher disability rating under the above provisions and Deluca, id.

Turning to the appropriate Diagnostic Codes applicable to knee disabilities, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5258, 5259, 5262, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

The Board notes that the Veteran has complained of giving way of his left knee.  Diagnostic Code 5257 provides compensable ratings based on 'slight,' 'moderate' and 'severe' lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  However, this has not been shown by the objective medical evidence of record.  The February 2009 VA treatment record noted that there was popping of the knee, but no findings of instability.  Thus, the Veteran's disability does not warrant a separate rating under Diagnostic Code 5257.

The Board acknowledges the Veteran's statements regarding the severity of his knee pain, giving way, dislocation, and locking.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's complaints, the objective medical findings do not support the assignment of a higher disability rating of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011).  The Board finds that the objective medical evidence of record, consisting of the QTC examination report and VA treatment records, are more persuasive with respect to whether the Veteran's left knee disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's left knee, and considered the Veteran's reported symptoms. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for left knee patellofemoral syndrome.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A.                 § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his left knee patellofemoral syndrome.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Right knee patellofemoral syndrome

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected right knee patellofemoral syndrome does not warrant an initial disability rating in excess of 10 percent.

The VA treatment records include complaints of right knee pain.  

The February 2009 VA treatment record shows that the Veteran complained of continuing locking of the right knee with pain in the lateral knee.  His last episode of locking was three days ago.  The Veteran stated that this will occur after he tries squatting.  There was no instability of the knee with valgus or varus stress and he had negative anterior and posterior drawers and negative Lachman's.  The Veteran complained of pain with palpation of both medial and lateral joint lines bilaterally.  The McMurray's of the right knee was negative.  X-rays of both knees were within normal limits.  

The Veteran was afforded a QTC examination in March 2009.  The Veteran reported pain in the knees which occurs constantly.  The pain was localized, aching, and sharp.  From 1 to 10 (10 being the worst pain, the pain level is at an 8.  The pain can be elicited by physical activity and the pain comes spontaneously.  It is relieved by rest and by Replenix and Piroxicam.  At the time of pain, he can function with medication.  He reported giving way, locking, and dislocation.  He does not have weakness, stiffness, swelling, head, redness, lack of endurance, or fatigability.  The Veteran described symptoms of pain, giving way, locking and dislocation in the knees.  On examination, the Veteran's right knee flexed to 120 degrees with pain beginning at 120 degrees.  Extension was 0 degrees.  On the right, the joint function was additionally limited by pain.  The joint function on the right was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medical and lateral meniscus test of the right knee was within normal limits.  

Under Diagnostic Code 5260, a 20 percent disability rating is warranted for flexion limited to 30 degrees.  However, as noted above, the Veteran, at worst, has demonstrated flexion limited to 120 degrees, which does not even meet the criteria for a noncompensable rating under Diagnostic Code 5260.  Therefore, a higher disability rating is not warranted under Diagnostic Code 5260.  In addition, there is no evidence that the Veteran's extension is limited to 10 degrees so as to warrant a compensable disability rating under Diagnostic Code 5261.  As a result, the Veteran does not meet the criteria for higher disability ratings under Diagnostic Code 5260 or a separate disability rating under Diagnostic Code 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, it appears that the RO has considered the Veteran's functional loss and pain in rating the Veteran's right knee disability as 10 percent disabling as the Veteran does not meet the flexion measurements to warrant a noncompensable disability rating.  As noted above, the Veteran has, at worst, been limited to 120 degrees of flexion.  As the Veteran does not even meet the rating criteria for a noncompensable disability rating (flexion limited to 60 degrees), the Board finds that the currently assigned disability rating of 10 percent accounts for any additional increased pain.  Furthermore, the QTC examiner explained that the right knee was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In fact, the Veteran himself did not report experiencing fatigue, weakness, lack of endurance, or incoordination.  Consequently, the Board finds that the Veteran is not entitled to a higher disability rating under the above provisions and Deluca, id.

Turning to the appropriate Diagnostic Codes applicable to knee disabilities, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5258, 5259, 5262, and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

The Board notes that the Veteran has complained of giving way of his right knee.  Diagnostic Code 5257 provides compensable ratings based on 'slight,' 'moderate' and 'severe' lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  However, this has not been shown by the objective medical evidence of record.  The QTC examination report shows that the Veteran's knee was stable to testing.  Thus, the Veteran's disability does not warrant a separate rating under Diagnostic Code 5257.

The Board acknowledges the Veteran's statements regarding the severity of his knee pain, giving way, and locking.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's complaints, the objective medical findings do not support the assignment of a higher disability rating of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2011).  The Board finds that the objective medical evidence of record, consisting of the QTC examination report and VA treatment records, are more persuasive with respect to whether the Veteran's right knee disability warrants a higher disability in accordance with the schedular criteria as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's right knee, and considered the Veteran's reported symptoms. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for right knee patellofemoral syndrome.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his right knee patellofemoral syndrome.  Thun v. Peake, 22 Vet App 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  38 C.F.R. § 4.1 specifically sets out that '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Degenerative arthritis, thoracolumbar spine

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

The Veteran's degenerative disease, thoracolumbar spine is currently rated as 10 percent disabling under Diagnostic Code 5242.  

The March 2009 VA treatment record shows that the Veteran's back was tender and the crests were symmetrical.  There was limited flexion/extension secondary to pain.  He was assessed with back pain.  

The Veteran was afforded a QTC examination in March 2009.  The Veteran reported that he experiences numbness and tingling due to the spine condition.  He had no stiffness, loss of bladder control, or loss of bowel control.  He reported pain in the lower back which occurs constantly.  The pain is localized.  The Veteran reported that his pain was aching.  From 1 to 10, the pain level is at a 6.  The pain can be elicited by physical activity.  It is relieved by Piroxicam.  At the time of pain, he can function with medication.  The claim described additional symptoms of pain, tingling and numbness in the lower back.  The treatment is Piroxicam.  He stated that the condition has not resulted in any incapacitation.  The Veteran reported functional impairment consisting of difficulty bending and with physical activity due to pain, tingling, and numbness in the lower back.  The Veteran's posture was normal and he walked with a normal gait.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was present.  There was tenderness noted on examination of the lumbar muscles.  There was negative straight leg raising test on the right.  There was negative straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  The thoracolumbar spine exhibited flexion to 76 degrees with pain beginning at 76 degrees.  The spine exhibited extension to 12 degrees with pain beginning at 12 degrees.  The spine exhibited right lateral flexion to 28 degrees with pain beginning at 28 degrees.  The spine exhibited left lateral flexion to 18 degrees with the pain beginning at 18 degrees.  The spine exhibited right rotation to 12 degrees with the pain beginning at 12 degrees.  The spine exhibited left rotation to 18 degrees with the pain beginning at 18 degrees.  The joint function of the spine was additionally limited by pain with pain having the major functional impact.  It was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  There was no additional limitation in degree.  The inspection of the spine revealed normal head position in symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar disc syndrome with chronic and permanent nerve root involvement.  The neurological examination of the lower extremity showed that motor function and sensory function were within normal limits.  Peripheral nerve involvement was not evident during examination.  Romberg's test was negative.  Babinski sign was negative.  The lumbar spine x-ray report showed mild degenerative disc space narrowing L4-5.  

In reviewing the evidence of record, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  Here, there is no evidence of flexion less than 60 degrees.  As noted above, the QTC examination showed flexion to 76 degrees.  In addition, the combined range of motion is not 120 degrees or less.  The Board acknowledges that the Veteran had a muscle spasm on examination.  However, the record does not show any findings of an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's disability is not warranted as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  Initially, the Board notes that pain associated with motion is fully contemplated in the current 10 percent disability rating.  In addition, the QTC examiner explained that the joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Although there was pain after repetitive motion, the examiner explained that there was no additional limitation in degree.  Thus, the Board finds that Veteran is not entitled to a higher disability rating under the above provisions and Deluca, id.

The Board recognizes the Veteran's statements attesting to his constant pain and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the QTC examination report, includes the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiner considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 10 percent.  

The Board has also considered whether the Veteran is entitled to a higher disability rating for intervertebral disc syndrome.  The record does not show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran is entitled to a separate disability rating for any neurological manifestations of his service-connected disability.  See Bierman v. Brown, 6 Vet. App. at 129-132.  The Veteran has not been diagnosed with any neurological disability.  Accordingly, entitlement to a separate disability rating is not warranted.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the rating criteria to evaluate his degenerative arthritis, thoracolumbar spine reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for headaches.

The Veteran contends that his headaches are related to in-service exposure to microwave radiation.  In a lay statement submitted by the Veteran's fellow serviceman, he explained that the Veteran's headaches began when they started driving their military vehicles.  They believed that it might be due to the equipment they had to use in the vehicles such as the "Duke" (Counter radio-controlled improvised explosive device electronic warfare system).  They asked communications personnel about the Duke system and they were told that it puts off a lot of microwave radiation.  He noticed that the Veteran's headaches got worse throughout his deployment.  

The service treatment records show that the Veteran reported experiencing headaches and radiation exposure.  In the October 2008 report of medical assessment, the examining physician noted that when the Veteran was deployed to Iraq, he experienced microwave radiation exposure.  In addition, the December 2008 report of medical history shows that the Veteran checked yes as to being bothered by bad headaches.  The Veteran also checked yes as to microwaves/radar exposure.  

The post-service treatment records show that the Veteran has experienced headaches since separation from active service.  Indeed, the Veteran is currently diagnosed with headaches.  See March 2009 QTC examination report.  

Having determined that the Veteran has a current disability of headaches and that he experienced headaches in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the Veteran's period of active service.  In this regard, the claims file contains an uncontradicted positive nexus opinion.  After soliciting the Veteran's history regarding the frequency/symptoms of headaches, the QTC examiner determined that the Veteran's headaches were related to microwave radiation (that the Veteran reported as having occurred during active service).  

There is no dispute that Veteran is competent to report symptoms of headaches.  The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board notes that headaches are subjective and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In fact, before and during the appeal period, the Veteran consistently stated that he experienced headaches in service, to include the October 2008 report of medical assessment.  

Given the competent and credible statements of record asserting continuity of symptomatology since discharge from service, especially in light of the fact that the Veteran reported headaches during service, as well as the March 2009 QTC examination relating the Veteran's headaches to active service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for headaches.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome is denied.  

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis, thoracolumbar spine is denied.    

Service connection for headaches is granted.


REMAND

Reasons for Remand:  To afford the Veteran a new VA examination and issue a supplemental statement of the case.

The Veteran was granted service connection for right shoulder tendinitis in the April 2009 rating decision and assigned an initial disability rating of 10 percent.  The Veteran filed a timely notice of disagreement and the Veteran submitted evidence regarding the right scapula.  The August 2009 rating decision granted service connection for nerve damage to the right scapula and assigned a noncompensable disability rating.  The Veteran's representative has requested that the Veteran's claim for an initial disability rating in excess of 10 percent be remanded so that the service-connected right shoulder tendinitis and service-connected nerve damage to the right scapula be considered together.  

In reviewing the medical evidence of record, the Veteran was last afforded an examination in March 2009.  The QTC examiner did not note any issues with the Veteran's right scapula.  However, the subsequent VA treatment records show that the Veteran's scapula is winged and affects the range of motion of the Veteran's right shoulder.  See July 2009 private treatment record.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and severity of the Veteran's service-connected right shoulder tendinitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, the Board notes that the Veteran submitted several lay statements in May 2009 attesting to his sinus condition during active service.  These statements were added to the claims file prior to the October 2009 statement of the case (SOC) and the April 2010 supplemental statement of the case (SSOC).  However, the Veteran's representative requested a remand as the RO did not consider this evidence when adjudicating the issues in the October 2009 SOC and April 2010 SSOC.  The evidence was not listed among the evidence considered and was not discussed.  Therefore, an SSOC should be issued that addresses all of the evidence received since the April 2009 rating decision.  38 C.F.R. §§ 19.31, 19.37 (2011).

Finally, the Board observes that if a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, there is evidence that the Veteran is unemployed due to his disabilities.  Therefore, the Board finds that a claim for TDIU has been reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate application form for a claim for TDIU.

2.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

3.  Schedule the Veteran for a VA examination to determine the nature, extent and severity of his right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Provide the range of motion of the right shoulder in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the right shoulder exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

All right shoulder pathology should be noted and the examiner should describe the extent and severity of the Veteran's right shoulder disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of the complete evidence of record including the submitted lay statements.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


